Citation Nr: 9916554	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-06 128	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $8,378.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He died in September 1983.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
August 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) Committee on Waiver and Compromises 
in Denver, Colorado.


REMAND

The record reflects that the appellant was awarded VA death 
pension benefits effective October 1, 1983, based on 
countable annual income of $0.  In an eligibility 
verification report dated in September 1989, the appellant 
reported a change of income due to employment beginning in 
September 1988.  The RO found that such income precluded the 
continuation of her pension benefits as of October 1, 1988.  
In November 1989 the RO notified the appellant that the 
termination of her pension benefits retroactive to October 
1988 resulted in an overpayment of $4,294.  The appellant 
requested waiver of recovery of the overpayment in December 
1989.  

In May 1990, the appellant reapplied for pension benefits, 
reporting that she had terminated her employment.  In January 
1991 she reported her wages for the period of October 1989 
through September 1990, including wages of $754.80 for August 
1990.  The RO reinstated pension benefits for the appellant 
effective November 1, 1990, based on countable annual income 
of $0.

In April 1993, the appellant requested waiver of a new 
overpayment in the amount of $5,153.  A decision on waiver of 
indebtedness dated in July 1993 reflects that information was 
received to the effect that the appellant earned wages of 
$11,874 in 1990, wages which the appellant had not previously 
reported to VA.  Her pension award was terminated for the 
period from November 1, 1990, through November 30, 1991, 
resulting in an overpayment of $5,153.00.  (The decision 
reflects that the total amount of the overpayment for which 
waiver was considered was changed from $5,153 to $9,447, 
which equal the amount of the previous overpayment of $4,294 
for 1988/1989 plus the current overpayment of $5,153 for 
1990/1991.  Notations in the file indicate that $2,713 of the 
original overpayment had been collected, leaving a balance of 
$1,581.)  The RO found that the appellant had contributed 
greatly to the creation of the overpayment because she failed 
to promptly report her employment income.  However, because 
the RO found further that collecting the overpayment would 
create an undue hardship upon her, and would defeat the 
purpose of which the benefits were intended, the appellant's 
requests for waiver of collection of both overpayments were 
apparently granted.

Pursuant to an eligibility verification report dated in 
November 1993, the appellant reported that she had no income 
from any source.  An award letter dated in November 1993 
reflects that the appellant was being paid pension benefits 
based on countable annual income of $0.

In April 1997, the RO informed the appellant that her VA 
pension would be terminated effective January 1, 1996, due to 
information obtained from the Social Security Administration 
showing that she had been receiving Social Security benefits 
since 1996.  By a letter of July 1, 1997, the RO notified the 
appellant that her benefits had been terminated effective 
January 1, 1996.  This adjustment resulted in another 
overpayment of benefits in the amount of $8,378.00.

The appellant has not contested the validity of the 
overpayment, but in May 1997 she requested that VA waive 
collection of this debt.  In support of her request, the 
appellant submitted a May 1997 letter which asserted that she 
was not aware of the requirement to promptly report her 
Social Security income.  She also submitted a statement 
reflecting that she received monthly Social Security benefits 
of $594 and paid monthly expenses in the amount of $1,190.25.

The RO denied the appellant's waiver request in August 1997, 
finding that the appellant was "acutely aware" of her 
responsibility to report promptly to VA of any change in 
income.  The RO based its denial on the appellant's "fault" 
for failing to promptly report her Social Security income, 
and its finding that said fault outweighed any financial 
hardship.

After notifying the RO of her disagreement with its denial of 
her waiver request, the appellant submitted a January 1998 
Financial Status Report (FSR), wherein she reported that her 
sole income was from Social Security benefits in the amount 
of $594.00, and that her monthly expenses were approximately 
$1,654.00.  In a letter dated in October 1997, the appellant 
reiterated that her monthly income was limited to Social 
Security benefits in the amount of $594.00, and she reported 
paying monthly "rent" payments in the amount of $621.00.  
In its February 1998 statement of the case, the RO found that 
the appellant's January 1998 FSR reflected that all of her 
bills were "paid current," and continued its prior denial 
of waiver.  The RO also stated that the appellant's January 
1998 FSR was considered inaccurate, and therefore the 
appellant had not established a hardship warranting waiver of 
her debt.  

Along with the substantive appeal filed in March 1998, the 
appellant reported that she had taken out a second mortgage 
on her house so that she would not fall behind in meeting her 
bill payments.  She also submitted additional evidence in 
support of her claim, a copy of a portion of said mortgage 
contract.  She continued to contend that her monthly expenses 
exceeded her income to the extent that the hardship created 
thereby warranted a waiver of her debt to VA. 

The new evidence submitted by the appellant in March 1998 
responds directly to the February 1998 statement of the case, 
wherein the RO held that the appellant's financial status 
report was inaccurate and not worthy of consideration 
inasmuch as it reflected that all of her bills were "paid 
current" even though her reported monthly bills were far in 
excess of her reported monthly income.  The new evidence 
seems to offer an explanation as to this apparent discrepancy 
and also provides documentary evidence supporting at least 
one item of her reported expenses.  There is no indication 
that the Committee considered this new evidence or, if it 
did, the reasons why it did not warrant any change in the 
decision to deny her request for waiver.  The RO has not 
responded, in the form of a supplemental statement of the 
case, to the evidence the appellant submitted along with her 
substantive appeal.  Accordingly, pursuant to 38 C.F.R. 
§ 20.1304(c) this new evidence is referred to the RO for 
review and preparation of a supplemental statement of the 
case.

Additionally, in view of the great discrepancy between the 
appellant's income and expenses, the Board finds that 
clarification of the appellant's current financial status is 
necessary in order to fairly determine whether repayment of 
the debt would work an undue financial hardship upon her.  In 
February 1998, as noted above, the RO expressed its belief 
that the appellant's January 1998 FSR was inaccurate, and was 
therefore incapable of establishing "hardship."  The Board 
has reviewed the information contained in said report, and 
concurs with the RO to the extent that the financial report 
contains inconsistent information which precludes an accurate 
and fair assessment of the appellant's expenses, assets, and 
debts.

The Board further notes that the appellant's representative, 
by a letter dated in January 1998, requested the RO to 
schedule a personal hearing so that the appellant might 
present additional evidence in support of her claim.  In 
March 1998, the appellant's representative submitted her 
substantive appeal and indicated that the appellant did not 
want a hearing before the Board.  There was no statement in 
the substantive appeal, however, expressing that the 
appellant wished to withdraw her January 1998 request for a 
hearing.  The substantive appeal is ambiguous as to whether 
she was waiving only her right to a hearing before the Board, 
or whether she meant thereby to effect a withdrawal of her 
January 1998 hearing request as well.  It is possible that 
the January 1998 request for a hearing, apparently before an 
RO hearing officer, is still pending.  The Board finds it 
necessary for the RO to seek clarification on this matter, 
and to schedule a hearing if the appellant so requests.

Because VA has a duty to assist a claimant in the development 
of facts pertinent to his or her claim, see 38 U.S.C.A. § 
5107(a) (West 1991), the Board finds that the appellant 
should be afforded the opportunity to clarify and up-date her 
financial status by completing a current FSR; she should 
afforded a hearing if she so desires; and full consideration 
should be given to the mortgage documents she submitted with 
her substantive appeal.  Accordingly, this case is remanded 
for the following:

1.  The RO should provide the appellant 
with another FSR (VA Form 20-5655) and 
request that she provide up-to-date 
information on this form as to her 
income, expenses, assets, and debts.  The 
RO should advise the appellant that she 
may submit any supporting documents or 
information pertinent to her expenses and 
debts.

2.  The RO should clarify whether the 
appellant wishes to be afforded a 
hearing, and if so, the RO should 
schedule a hearing.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again reconsider 
the appellant's request for waiver of 
collection of the debt in light of the 
additional evidence obtained at a 
hearing, if held, along with any up-to-
date financial information provided by 
the appellant, including the previously 
submitted mortgage information noted 
above.  If the waiver of overpayment 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

